Title: From John Adams to Mercy Otis Warren, 18 December 1778
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      Passy Dec’r 18 1778
     
     A few days ago I had the Pleasure of your obliging letter of the 15 of October. It came by the Post, and single, not a line from any other Person, so that I know not by what means it reach’d L’orient. It was not, however the less welcome to me, its intrinsic Excellence, would have recommended it, whoever had written it. The Merit of the writer would have made it dear to me if the Letter itself had been indifferent, a supposition not very easy to make in this case.
     
     I am sorry very sorry for our Common Country that the unshaken Patriot you mention should think of retiring but I cannot blame him because my own thoughts are constantly running the same way and I am determined with submission to do the same thing.
     I hope however Madam that there is not so total a change of Manners, as some appearances may indicate, paper Currency fluctuating in its Value will ever produce appearances in the Political, commercial, and even the Moral World, that are very shooking at first sight, but upon Examination they will not be found to proceed from a total Want of Principal but for the most part from Necessity.
     Who will take the helm Madam, and indeed who will build the ship I know not but of one thing I am well convinced that a great part of the Evils you mention arise from the neglect to model the constitution and fix the Government. These things must be finished, and the dispute who shall be the head, is much less important than whether we shall have any. I am happy Madam to learn that so many of the most respectable strangers have had an opportunity to visit you. I am pleased with this because it has given you an opportunity of speculating upon those illustrious characters, and because it has given them an opportunity of observing that their new Ally can boast of Female Characters equal to any in Europe.
     I have not the honor to know Mrs. Holker, she lives at Rouen at a distance however I have gratified Mr. H’s father with a sight of his sons Portrait drawn by a Lady, which he could not read without the tears gushing from both his eyes.
     As to Portraits Madam I dare not try my hand as yet. But my Design is to retire, like my Freind, and spend all my leisure hours in writing a history of this revolution. And with an Hand as severe as Tacitus, I wish to god it was as eloquent, draw the Portrait of every character that has figured in the business. But when it is done I will dig a Vault, and bury the Manuscript, with a positive injunction, that it shall not be opened till a hundred years after My Death.
     What shall I say, Madam, to your Question whether I am as much in the good graces of the Ladies as my venerable Colleague. Ah No! Alas, Alas No.
     The Ladies of this Country Madam have an unaccountable passion for old Age, whereas our Country women you know Madam have rather a Complaisance for youth if I remember right. This is rather unlucky for me for I have nothing to do but wish that I was seventy years old and when I get back I shall be obliged to wish myself back again to 25.
     
     
     
     I will take the Liberty to mention an anecdote or two amongst a multitude to shew you how unfortunate I am in being so young. A Gentleman introduced me the other day to a Lady. Voila, Madame, says he, Monsieur Adams, notre Ami, Le Colleague de Monsieur Franklin! Je suis enchante de voir Monsieur Adams. Answer’d the Lady. Embrassez le, donc. Reply’d the Gentleman. Ah No, Monsieur, says the Lady, il est trop jeune.
     So that you see. I must wait patiently, full 30 years longer before I can be so great a favorite.
     Madam I can give you no news. The Lords and Commons have refused to Comply censure the Manifests of the Comissionners. That unhappy Nation are going on in their Frenzy, but there is an awfull Gloom and Melancholy among them and with reason. I am Madam with every sentiment of Respect your affectionate Freind and humble servant
     
      John Adams
     
     
      Mrs. Warren will pardon my sending her a Letter, in another Hand Writing when she knows, that a little Friend of hers is the Clerk, who desires to send his profound Respects.
     
    